Citation Nr: 0028767	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-11 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for scars of the 
left popliteal area, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1984 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
scars of the left popliteal area and assigned a 10 percent 
evaluation, effective October 13, 1992.  

In April 1996 the issue of whether new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for scars of the left 
popliteal area was before the Board.  The claim was reopened 
and remanded for additional development.  As the November 
1998 RO decision granted service connection for scars of the 
left popliteal area this issue is now moot.  


REMAND

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. At 125.  

In an April 1999 statement, the veteran indicated he 
experienced decreased range of motion in the left knee due to 
pain.  An April 1999 VA treatment record reflects the veteran 
reported increased left leg burn scar pain with walking and 
hot weather following left knee skin graft and release 
plastic surgery in 1986.  This record indicates that while 
the veteran had full range of motion of the left lower 
extremity there was a marked increase in pain behavior.  

Although an April 1998 statement from the veteran indicates 
that all of his medical treatment since January 1995 had been 
at the VA Health Care System in Pittsburgh, 

the report of a June 1999 VA scar examination indicates that 
the veteran underwent release surgery in Colorado in 1996.  
While this may have meant to reflect 1986, it is not 
completely clear.  Further, with consideration of Fenderson, 
it is necessary to obtain all records relating to treatment 
of the veteran's scars of the left popliteal area from 
October 13, 1992, until the present.  

While the report of the June 1999 VA scar examination 
indicates that left knee flexion was from approximately 0 or 
5 degrees to 140 degrees with not quite full extension, a 
July 1999 VA treatment record indicates that the veteran 
lacked full extension and may be read as indicating that he 
either lacked 3 degrees or 30 degrees of full extension.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment 
relating to any treatment that he has 
received for scars of the left popliteal 
area from October 13, 1992, until the 
present.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain copies of all records relating to 
treatment of the veteran's scars of the 
left popliteal area that are not already 
contained in the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of his 
service-connected scars of the left 
popliteal area.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected scars of 
the left popliteal area, including 
setting forth in degrees of excursion any 
limitation of motion of the left knee 
related thereto.  The examiner is also 
requested to:  (1) express an opinion as 
to whether pain that is related to the 
veteran's service-connected scars of the 
left popliteal area could significantly 
limit the functional ability of the 
affected joint during flare-ups, or when 
the joint is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected scars of the left 
popliteal area, the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



